DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
At the following locations, indicated by the notation [claim(s), line(s)], please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
[8, 6] change “the multiple p-doped GaN blocks” to “multiple p-doped GaN blocks”.
[8, 8] change “multiple p-doped GaN blocks” to “the multiple p-doped GaN blocks”.
[15, 3] change “the AlGaN layer” to “the GaN layer”.
[17, 3] change “the first p-doped GaN structure” to “the p-doped GaN structure”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaneko et al. (US 2016/0035853) (hereafter Kaneko).
Regarding claim 5, Kaneko discloses a method of forming a gallium nitride (GaN)-based transistor, comprising: 
forming a GaN layer 103 (Fig. 28, paragraph 0066) on a substrate 101 (Fig. 28, paragraph 0063); 
forming an aluminum nitride gallium (AIGaN) layer 104 (Fig. 28, paragraph 0067) over the GaN layer 103 (Fig. 28); 
forming a p-doped GaN structure 116 (Fig. 28, paragraph 0290) over the AIGaN layer 104 (Fig. 28); 
forming a source contact structure 112 (Fig. 28, paragraph 0064) over the AIGaN layer 104 (Fig. 28); 
forming a first drain contact structure 105 (Fig. 28, paragraph 0064) over the AIGaN layer 104 (Fig. 28); and 
forming multiple p-doped GaN blocks 260 (Fig. 28, paragraph 0291) over the AIGaN layer 104 (Fig. 28) and located between the p-doped GaN structure 109 (Fig. 28) and the first drain contact structure 105 (Fig. 28), each of the multiple p-doped GaN blocks 260 (Fig. 28) physically separated (see paragraph 0060, wherein “FIG. 28 is…another example of the first exemplary embodiment of the present disclosure; and see paragraph 0086, wherein “As for an actual field effect transistor, the unit cell in FIG. 2 which corresponds to the part from line E-F to line G-H in FIG. 1 is repeatedly disposed in a linearly symmetrical manner” such that the multiple p-doped GaN blocks 260 are repeatedly disposed in a linearly symmetrical manner) from the remaining multiple p-doped GaN blocks, wherein first (not shown in Fig. 28 but see portion of 300 disposed in the unit cell between E-F and G-H in Fig. 1; and also see paragraph 0060, wherein “FIG. 28 is…another example of the first exemplary embodiment of the present disclosure; and see paragraph 0086, wherein “As for an actual field effect transistor, the unit cell in FIG. 2 which corresponds to the part from line E-F to line G-H in FIG. 1 is repeatedly disposed in a linearly symmetrical manner”) and second contours (not shown in Fig. 28 but see portion of 300 disposed in the two repeated unit cells in Fig. 1) of a two-dimensional electron gas (2DEG) (not shown in Fig. 28 but see 300 in Fig. 1, paragraph 0068) of the GaN-based transistor are at an interface of the AIGaN 104 (Fig. 1, paragraph 0067) and GaN layers 103 (Fig. 1, paragraph 0066).  
Regarding claim 6, Kaneko further discloses the method of claim 5 further comprising: forming multiple second drain contact structures 270 (Fig. 28, paragraph 291; and see paragraph 0086, wherein “As for an actual field effect transistor, the unit cell in FIG. 2 which corresponds to the part from line E-F to line G-H in FIG. 1 is repeatedly disposed in a linearly symmetrical manner” such that the multiple second drain contact structures 270 are repeatedly disposed in a linearly symmetrical manner) located between the p-doped GaN structure 109 (Fig. 28) and the first drain contact structure 105 (Fig. 28), each of the multiple second drain contact structures 270 (Fig. 28) physically separated (see paragraph 0086) from the remaining second drain contact structures 270 (Fig. 28), and each of the multiple second drain contact structures 270 (Fig. 28) disposed on a different one of the multiple p-doped GaN blocks 260 (Fig. 28), 
wherein each of the multiple second drain contact structures (see Fig. 2 and paragraph 0084, wherein “electrode portion 107 and second electrode 105 are electrically connected to each other”) electrically couples to the first drain contact structure 105 (Fig. 28); and 
forming a gate contact structure 109 (Fig. 28, paragraph 0290) on the p-doped GaN structure 116 (Fig. 28).  
Regarding claim 7, Kaneko further discloses the method of claim 6, wherein the second contour (not shown in Fig. 28 but see portion of 300 disposed in the unit cell between E-F and G-H in Fig. 1) of the 2DEG (not shown in Fig. 28 but see 300 in Fig. 1, paragraph 0068) has first (not shown in Fig. 28 but see portion of 300 formed vertically below 110 in the unit cell between E-F and G-H in Fig. 1) and second depletion regions (not shown in Fig. 28 but see portion of 300 formed vertically below 107 in the unit cell between E-F and G-H in Fig. 1), wherein the first depletion region (not shown in Fig. 28 but see portion of 300 formed vertically below 110 in the unit cell between E-F and G-H in Fig. 1) is positioned below the p-doped GaN structure 116 (Fig. 28), and wherein the second depletion region (not shown in Fig. 28 but see portion of 300 formed vertically below 107 between E-F and G-H in Fig. 1) is positioned below one of the multiple p-doped GaN blocks 260 (Fig. 28).  
Regarding claim 8, Kaneko discloses a method of forming a transistor, comprising: 
forming a GaN layer 103 (Fig. 28, paragraph 0066) supported over a substrate 101 (Fig. 28, paragraph 0063); 
forming an aluminum nitride gallium (AIGaN) layer 104 (Fig. 28, paragraph 0067) over the GaN layer 103 (Fig. 28); 
forming a p-doped GaN structure 116 (Fig. 28, paragraph 0290) over the AIGaN layer 104 (Fig. 28); 
forming a source contact structure 112 (Fig. 28, paragraph 0064) over the AIGaN layer 104 (Fig. 28); 
forming a drain contact structure 105 (Fig. 28, paragraph 0064) over the multiple p-doped GaN blocks 260 (Fig. 28, paragraph 0291); 
forming a gate contact structure 109 (Fig. 28, paragraph 0290) over the p-doped GaN structure 116 (Fig. 28); and 
forming multiple p-doped GaN blocks 260 (Fig. 28, paragraph 0291) supported over the AIGaN layer 104 (Fig. 28), each of the multiple p-doped GaN blocks (see paragraph 0060, wherein “FIG. 28 is…another example of the first exemplary embodiment of the present disclosure; and see paragraph 0086, wherein “As for an actual field effect transistor, the unit cell in FIG. 2 which corresponds to the part from line E-F to line G-H in FIG. 1 is repeatedly disposed in a linearly symmetrical manner” such that the multiple p-doped GaN blocks 260 are repeatedly disposed in a linearly symmetrical manner) physically separated from the remaining multiple p-doped GaN blocks, 
wherein a linear portion of the drain contact structure 105 (Fig. 28) overlies the multiple p-doped GaN blocks 260 (Fig. 28), 
wherein first (not shown in Fig. 28 but see portion of 300 disposed in the adjacent unit cell between E-F and G-H in Fig. 1; and also see paragraph 0060, wherein “FIG. 28 is…another example of the first exemplary embodiment of the present disclosure; and see paragraph 0086, wherein “As for an actual field effect transistor, the unit cell in FIG. 2 which corresponds to the part from line E-F to line G-H in FIG. 1 is repeatedly disposed in a linearly symmetrical manner”) and second contours (not shown in Fig. 28 but see portion of 300 disposed in the unit cell between E-F and G-H in Fig. 1) of a two-dimensional electron gas (2DEG) (not shown in Fig. 28 but see 300 in Fig. 1, paragraph 0068) of the GaN-based transistor are at an interface of the AIGaN 104 (Fig. 1, paragraph 0067) and GaN layers 103 (Fig. 1, paragraph 0066). 
Regarding claim 9, Kaneko further discloses the method of claim 8, wherein the second contour (not shown in Fig. 28 but see portion of 300 disposed in the unit cell between E-F and G-H in Fig. 1) of the 2DEG (not shown in Fig. 28 but see 300 in Fig. 1, paragraph 0068) has a first depletion region (not shown in Fig. 28 but see portion of 300 formed vertically below 107 in unit cell between E-F and G-H in Fig. 1) below the drain contact structure 105 (Fig. 28) and a second depletion region (not shown in Fig. 28 but see portion of 300 formed vertically below 110 in unit cell between E-F and G-H in Fig. 1) below the gate contact structure 109 (Fig. 28).  
Regarding claim 10, Kaneko further discloses the method of claim 9, wherein the first contour (not shown in Fig. 28 but see portion of 300 disposed in the adjacent unit cell between E-F and G-H in Fig. 1; and also see paragraph 0060, wherein “FIG. 28 is…another example of the first exemplary embodiment of the present disclosure; and see paragraph 0086, wherein “As for an actual field effect transistor, the unit cell in FIG. 2 which corresponds to the part from line E-F to line G-H in FIG. 1 is repeatedly disposed in a linearly symmetrical manner”) of the 2DEG (not shown in Fig. 28 but see 300 in Fig. 1, paragraph 0068) has a single depletion region (portion of 300 disposed in the unit cell between E-F and G-H in Fig. 1), wherein the second contour (not shown in Fig. 28 but see portion of 300 disposed in the two repeated unit cells of Fig. 1) of 2DEG (not shown in Fig. 28 but see 300 in Fig. 1) has two depletion regions (the first depletion region (not shown in Fig. 28 but see portion of 300 formed in the first repeated unit cell of Fig. 1) and the second depletion region (not shown in Fig. 28 but see portion of 300 formed in the second repeated unit cell of Fig. 1).  
Regarding claim 11, Kaneko further discloses the method of claim 8, wherein a first consecutive pair (see paragraph 0060, wherein “FIG. 28 is…another example of the first exemplary embodiment of the present disclosure; and see paragraph 0086, wherein “As for an actual field effect transistor, the unit cell in FIG. 2 which corresponds to the part from line E-F to line G-H in FIG. 1 is repeatedly disposed in a linearly symmetrical manner” such that the multiple p-doped GaN blocks 260 are repeatedly disposed in a linearly symmetrical manner and are equally spaced between) of the multiple p-doped GaN blocks is at a first distance from each other and a second consecutive pair of the multiple p-doped GaN blocks is at a second distance from each other.  
Regarding claim 12, Kaneko further discloses the method of claim 11, wherein the first and second distances (see paragraph 0060, wherein “repeatedly disposed in a linearly symmetrical manner”) are equal.  
Regarding claim 13, Kaneko further discloses the method of claim 9, wherein one of the multiple p-doped GaN blocks (see paragraph 0060, wherein “FIG. 28 is…another example of the first exemplary embodiment of the present disclosure; and see paragraph 0086, wherein “As for an actual field effect transistor, the unit cell in FIG. 2 which corresponds to the part from line E-F to line G-H in FIG. 1 is repeatedly disposed in a linearly symmetrical manner” such that the multiple p-doped GaN blocks 260 are repeatedly disposed in a linearly symmetrical manner and have the same thickness and length) has a first thickness and a first length, wherein another one of the multiple p-doped GaN blocks has a second thickness and a second length.  
Regarding claim 14, Kaneko further discloses the method of claim 13, wherein the first length equals (see paragraph 0060, wherein “FIG. 28 is…another example of the first exemplary embodiment of the present disclosure; and see paragraph 0086, wherein “As for an actual field effect transistor, the unit cell in FIG. 2 which corresponds to the part from line E-F to line G-H in FIG. 1 is repeatedly disposed in a linearly symmetrical manner” such that the multiple p-doped GaN blocks 260 are repeatedly disposed in a linearly symmetrical manner and have the same thickness and length) the second length, and the first thickness equals the second thickness.  
Regarding claim 15, Kaneko discloses a method, comprising: 
forming a GaN layer 103 (Fig. 28, paragraph 0066) over a substrate 101 (Fig. 28, paragraph 0063); 
forming an aluminum nitride gallium (AIGaN) layer 104 (Fig. 28, paragraph 0067) over the GaN layer 103 (Fig. 28); 
forming a p-doped GaN layer 116 (Fig. 28, paragraph 0290) over the AIGaN layer 104 (Fig. 28); 
forming a gate contact structure 109 (Fig. 28, paragraph 0290) on the p-doped GaN layer 116 (Fig. 28); 
forming a first drain contact structure 105 (Fig. 28, paragraph 0064) on the AIGaN layer 104 (Fig. 28); 
forming multiple p-doped GaN blocks 260 (Fig. 28, paragraph 0291) over the AIGaN layer 104 (Fig. 28), wherein the multiple p-doped GaN blocks 260 (Fig. 28) are located between the p-doped GaN layer 116 (Fig. 28) and a same linear portion of the first drain contact structure 105 (Fig. 28);  
forming multiple second drain contact structures 270 (Fig. 28, paragraph 291; and see paragraph 0086, wherein “As for an actual field effect transistor, the unit cell in FIG. 2 which corresponds to the part from line E-F to line G-H in FIG. 1 is repeatedly disposed in a linearly symmetrical manner” such that the multiple second drain contact structures 270 are repeatedly disposed in a linearly symmetrical manner), each of the multiple second drain contact structures physically separated from the remaining second drain contact structures, and each of the multiple second drain contact structures 270 (Fig. 28) is disposed on a different one of the multiple p-doped GaN blocks 260 (Fig. 28), wherein each of the multiple second drain contact structures (see Fig. 2 and paragraph 0084, wherein “electrode portion 107 and second electrode 105 are electrically connected to each other”) conductively couples to the first drain contact structure; and 
forming a source contact structure 112 (Fig. 28, paragraph 0064) disposed on the AIGaN layer 104 (Fig. 28).  
Regarding claim 17, Kaneko further discloses the method of claim 15, wherein a first contour (not shown in Fig. 28 but see portion of 300 disposed in the unit cell between E-F and G-H in Fig. 1; and also see paragraph 0060, wherein “FIG. 28 is…another example of the first exemplary embodiment of the present disclosure; and see paragraph 0086, wherein “As for an actual field effect transistor, the unit cell in FIG. 2 which corresponds to the part from line E-F to line G-H in FIG. 1 is repeatedly disposed in a linearly symmetrical manner”) of a two-dimensional electron gas (2DEG) (not shown in Fig. 28 but see 300 in Fig. 1, paragraph 0068) of the GaN-based transistor is present below the p-doped GaN structure 116 (Fig. 28), and wherein a second contour (not shown in Fig. 28 but see portion of 300 disposed in the two repeated unit cells of Fig. 1) of the 2DEG is present below the first p-doped GaN structure 116 (Fig. 28) and at least one of the multiple p-doped GaN blocks 260 (Fig. 28).  
Regarding claim 18, Kaneko further discloses the method of claim 15, wherein a first contour (not shown in Fig. 28 but see portion of 300 disposed in the unit cell between E-F and G-H in Fig. 1) of the 2DEG (not shown in Fig. 28 but see 300 in Fig. 1, paragraph 0068) has a first depletion region (portion of 300 disposed in the unit cell between E-F and G-H in Fig. 1), wherein a second contour (not shown in Fig. 28 but see portion of 300 disposed in the two repeated unit cells of Fig. 1) of the 2DEG has second (not shown in Fig. 28 but see portion of 300 formed in the first repeated unit cell of Fig. 1) and third depletion regions (not shown in Fig. 28 but see portion of 300 formed in the second repeated unit cell of Fig. 1).  
Regarding claim 20, Kaneko further discloses the method of claim 15, wherein a first consecutive pair of the multiple p-doped GaN blocks (see paragraph 0060, wherein “FIG. 28 is…another example of the first exemplary embodiment of the present disclosure; and see paragraph 0086, wherein “As for an actual field effect transistor, the unit cell in FIG. 2 which corresponds to the part from line E-F to line G-H in FIG. 1 is repeatedly disposed in a linearly symmetrical manner” such that the multiple p-doped GaN blocks 260 are repeatedly disposed in a linearly symmetrical manner) is at a distance from each other and a second consecutive pair of the multiple p-doped GaN blocks is at a same distance from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko as applied to claim 11 above, and further in view of Boles et al. (US 2020/0027872) (hereafter Boles).
Regarding claim 16, Kaneko discloses the method of claim 11, however Kaneko does not disclose the AIGaN layer has a chemical composition of AI(X)In(Y)Ga(1-X-Y)N, wherein X and Y are concentrations of aluminum and Indium, respectively.  
Boles discloses the AIGaN layer 120 (Fig. 2A, paragraph 0069; and see paragraph 0072, wherein “aluminum indium gallium nitride (Al.sub.(1-x-y)In.sub.(x)Ga.sub.(y)N)”) has a chemical composition of AI(X)In(Y)Ga(1-X-Y)N, wherein X and Y are concentrations of aluminum and Indium, respectively.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kaneko to form the AIGaN layer has a chemical composition of AI(X)In(Y)Ga(1-X-Y)N, wherein X and Y are concentrations of aluminum and Indium, respectively, as taught by Boles, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2016/0035853) (hereafter Kaneko), in view of Murase et al. (US 2014/0264441) (hereafter Murase).
Regarding claim 1, Kaneko discloses a method, comprising: 
obtaining a substrate (101-104 in Fig. 28) including a heterostructure (101-104 in Fig. 28); 
depositing a p-type gallium nitride (GaN) layer 109 (Fig. 28, paragraph 0290) on the heterostructure (101-104 in Fig. 28); and 
the p-type gallium nitride (GaN) layer (see paragraph 0291, wherein “gate electrode portion 116 and electrode portion 260 can be formed at the same time”) to form a p-type GaN structure 116 (Fig. 28, paragraph 0291) in a gate area of a GaN transistor and multiple p-type GaN blocks 260 (Fig. 28, paragraph 0291) in a drain area of the GaN transistor.  
Kaneko does not disclose selectively etching the p-type gallium nitride (GaN) layer to form a p-type GaN structure in a gate area of a GaN transistor and multiple p-type GaN blocks in a drain area of the GaN transistor.
Murase discloses selectively etching the p-type gallium nitride (GaN) layer (SL in Fig. 26, paragraph 0118) to form a p-type GaN structure (CP in Fig. 27, paragraph 0213) in a gate area of a GaN transistor and multiple p-type GaN blocks (SL4 in Fig. 27, paragraph 0213) in a drain area of the GaN transistor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kaneko to include selectively etching the p-type gallium nitride (GaN) layer to form a p-type GaN structure in a gate area of a GaN transistor and multiple p-type GaN blocks in a drain area of the GaN transistor, as taught by Murase, since by adjusting a ratio of the etching rate of the resist film PR3 (Murase, Fig. 26, paragraph 0214) to the etching rate of the semiconductor layer SL (Murase, Fig. 26, paragraph 0214), that is, an etching selectivity and the thickness of the resist film PR3 (Murase, Fig. 26, paragraph 0214), the resist film PR3 (Murase, Fig. 26, paragraph 0214) is removed to expose the semiconductor layer SL (Murase, Fig. 26, paragraph 0214) from the resist film PR3 (Murase, Fig. 26, paragraph 0214) halfway through etching of the semiconductor layer SL (Murase, Fig. 26, paragraph 0214) such that a method makes it possible to make the thickness TH2 (Murase, Fig. 27, paragraph 0214) of the semiconductor layer SL4 (Murase, Fig. 27, paragraph 0214) smaller than the thickness TH1 of the cap layer CP (Murase, Fig. 27, paragraph 0214).
Regarding claim 2, Kaneko further discloses the method of claim 1 further comprising depositing gate 109 (Fig. 28, paragraph 0291), source 112 (Fig. 28, paragraph 0064), first drain contact structures 105 (Fig. 28, paragraph 0064), and blocks of a second drain contact structure 270 (Fig. 28, paragraph 291; and see paragraph 0086, wherein “As for an actual field effect transistor, the unit cell in FIG. 2 which corresponds to the part from line E-F to line G-H in FIG. 1 is repeatedly disposed in a linearly symmetrical manner” such that the multiple second drain contact structures 270 are repeatedly disposed in a linearly symmetrical manner), wherein the gate contact structure 109 (Fig. 28) is supported by the p-type GaN structure 116 (Fig. 28), the source contact structure 112 (Fig. 28) is supported by the heterostructure (101-104 in Fig. 28), the first drain contact structure 105 (Fig. 28) is supported by the heterostructure (101-104 in Fig. 28), and the blocks of the second drain contact structure 270 (Fig. 28) are supported by the multiple p-type GaN blocks 260 (Fig. 28).  
Regarding claim 3, Kaneko further discloses the method of claim 1, wherein the heterostructure (101-104 in Fig. 28) comprises a GaN layer 103 (Fig. 28, paragraph 0066) and an AIGaN layer 104 (Fig. 28, paragraph 0067) disposed on the GaN layer 103 (Fig. 28).  
Regarding claim 4, Kaneko further discloses the method of claim 1, wherein a first contour (not shown in Fig. 28 but see portion of 300 disposed in the unit cell between E-F and G-H in Fig. 1) of a two-dimensional electron gas (2DEG) (not shown in Fig. 28 but see 300 in Fig. 1, paragraph 0068) of the GaN transistor has a first depletion region (portion of 300 disposed in the unit cell between E-F and G-H in Fig. 1), wherein a second contour (not shown in Fig. 28 but see portion of 300 disposed in the two repeated unit cells of Fig. 1) of the 2DEG has second (not shown in Fig. 28 but see portion of 300 formed in the first repeated unit cell of Fig. 1) and third depletion regions (not shown in Fig. 28 but see portion of 300 formed in the second repeated unit cell of Fig. 1).  

Allowable Subject Matter
1. 	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 19 would be allowable because a closest prior art, Kaneko et al. (US 2016/0035853), discloses a first consecutive pair of the multiple p-doped GaN blocks (see paragraph 0060, wherein “FIG. 28 is…another example of the first exemplary embodiment of the present disclosure; and see paragraph 0086, wherein “As for an actual field effect transistor, the unit cell in FIG. 2 which corresponds to the part from line E-F to line G-H in FIG. 1 is repeatedly disposed in a linearly symmetrical manner” such that the multiple p-doped GaN blocks 260 are repeatedly disposed in a linearly symmetrical manner) is at a distance from each other and a second consecutive pair of the multiple p-doped GaN blocks is at a same distance from each other but fails to disclose a first consecutive pair of the multiple p-doped GaN blocks is at a first distance from each other and a second consecutive pair of the multiple p-doped GaN blocks is at a second different distance from each other. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method, comprising: a first consecutive pair of the multiple p-doped GaN blocks is at a first distance from each other and a second consecutive pair of the multiple p-doped GaN blocks is at a second different distance from each other in combination with other elements of the base claim 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813